THE SECURITIES REPRESENTED BY THIS RESTATED CONVERTIBLE LOAN AND OPTION
AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY NOT
BE SOLD OR TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT COVERING THIS
RESTATED CONVERTIBLE LOAN AND OPTION AGREEMENT OR AN OPINION OF COUNSEL TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED. THIS PROMISSORY NOTE IS NOT A
SUITABLE INVESTMENT FOR PERSONS WHO ARE NOT ABLE TO BEAR THE TOTAL LOSS OF THIS
INVESTMENT AND HAS ADEQUATE FINANCIAL RESOURCES TO PROVIDE AND MEET ITS
FINANCIAL NEEDS

 

 

 

 

 

 

Restated Convertible Loan and Option Agreement

 

 

between

 

Eastern Goldfields SA (Proprietary) Limited

 

and

 

Eastern Goldfields Inc

 

and

 

Asian Investment Management Services Limited

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

CONTENTS

 

 

 

 

 

 

 

 

 

 

 

No      
Clause                                                                                                           

 

Page No.

 

 

 

 

 

 

1.        
PARTIES                                                                                                                   

1

 

 

 

2.        
RECITALS                                                                                                                 

1

 

 

 

3.        
DEFINITIONS                                                                                                          

2

 

 

 

4.         SUSPENSIVE
CONDITIONS                                                                                   
                    

6

 

 

 

5.         CANCELLATION AND SUBSTITUTION OF CONVERTIBLE
LOAN                                        

           
AGREEMENT                                                                                                            

7

 

 

 

6.         ADDITIONAL LOAN
FACILITY                                                                              

7

 

 

 

7.        
INTEREST                                                                                                                 

8

 

 

 

8.         CONVERSION OF
LOAN                                                                                         

8

 

 

 

9.         ISSUE OF ADDITIONAL SHARE
CAPITAL                                                          

9

 

 

 

10.       FAILURE TO UNDERTAKE THE
LISTING                                                           

9

 

 

 

11.       OPTION TO
SUBSCRIBE                                                                                        

10

 

 

 

12.       RIGHT OF FIRST REFUSAL ON
FUNDING                                                           

11

 

 

 

13.       REPRESENTATIONS AND
WARRANTIES                                                          

11

 

 

 

14.       FURTHER
ASSISTANCE                                                                                        

12

 

 

 

15.      
BREACH                                                                                                                    

13

 

 

 

16.      
DOMICILIUM                                                                                                             

13

 

 

 

17.      
ARBITRATION                                                                                                          

14

 

 

 

18.      
GENERAL                                                                                                                  

15

 

--------------------------------------------------------------------------------

 

 

 

Restated Convertible Loan and Option Agreement 

 


1.                       PARTIES


1.1                EASTERN GOLDFIELDS SA (PROPRIETARY) LIMITED, A PRIVATE
LIMITED LIABILITY COMPANY DULY INCORPORATED IN ACCORDANCE WITH THE COMPANY LAWS
OF THE RSA UNDER REGISTRATION NUMBER 1993/006883/07 (EGSA);


1.2                    EASTERN GOLDFIELDS INC, A NEVADA CORPORATION WITH
REGISTRATION NUMBER 88-0441307 (EGI); AND


1.3                    ASIAN INVESTMENT MANAGEMENT SERVICES LIMITED, A LIMITED
LIABILITY COMPANY DULY INCORPORATED IN ACCORDANCE WITH THE COMPANY LAWS OF THE
BRITISH VIRGIN ISLANDS UNDER REGISTRATION NUMBER 30267 (AIMS).


2.                       RECITALS


2.1                EGSA, AIMS AND THE PHOENIX GOLD FUND ENTERED INTO THE
CONVERTIBLE LOAN AGREEMENT ON 31 MARCH 2008 IN TERMS OF WHICH, AMONGST OTHER
THINGS:


2.1.1                 THE EGSA REQUIRED PRE-LISTING FUNDS PRIOR TO ITS PROPOSED
LISTING ON THE JSE AS WELL AS WORKING CAPITAL IN ORDER TO FUND ITS MINING
OPERATIONS;


2.1.2                 THE EGSA INTENDED LISTING ITS ISSUED ORDINARY SHARE
CAPITAL ON THE JSE WITHIN 12 (TWELVE) MONTHS FROM THE SIGNATURE DATE OF THE
CONVERTIBLE LOAN AGREEMENT;


2.1.3                 AIMS AND THE PHOENIX GOLD FUND ADVANCED TO EGSA AN AMOUNT
OF R32 000 000  (THIRTY TWO MILLION RAND) AND AGREED TO CONVERT THAT SUM INTO
ORDINARY SHARES OF EGSA UPON THE JSE HAVING APPROVED THE COMPANY FOR LISTING;
AND


2.1.4                 FOR THE PURPOSES OF THE CONVERTIBLE LOAN AGREEMENT, EGSA,
AIMS AND THE PHOENIX GOLD FUND VALUED THE COMPANY AT ZAR 432 000 000 (FOUR
HUNDRED AND THIRTY TWO MILLION RAND) AND THE PERCENTAGE SHAREHOLDING THAT WOULD
HAVE BEEN ISSUED TO AIMS AND THE PHOENIX GOLD FUND IN ORDER TO DISCHARGE THE
INITIAL LOAN WAS TO HAVE BEEN CALCULATED ACCORDINGLY.


2.2                    FOR VARIOUS ECONOMIC, FINANCIAL AND PRACTICAL REASONS,
EGSA DID NOT LIST ITS ISSUED ORDINARY SHARE CAPITAL ON THE JSE AS CONTEMPLATED
IN THE CONVERTIBLE LOAN AGREEMENT.


2.3                   PRIOR TO 27 MARCH 2009, THE PHOENIX GOLD FUND CEDED AND
ASSIGNED ALL OF ITS RIGHTS AND OBLIGATIONS UNDER THE CONVERTIBLE LOAN AGREEMENT
TO AIMS WITH THE RESULT THAT AIMS BECOME THE SOLE COUNTER-PARTY TO EGSA UNDER
THE CONVERTIBLE LOAN AGREEMENT.


2.4                   ON 30 MAY 2008, EGSA ENTERED INTO THE INVESTEC LOAN
AGREEMENT IN TERMS OF WHICH INVESTEC ADVANCED AN AMOUNT OF R80 000 000 (EIGHTY
MILLION RAND) TO EGSA, WHICH AMOUNT (PLUS ACCRUED INTEREST) IS DUE FOR REPAYMENT
ON OR BEFORE 29 MAY 2009.


2.5                   BY WAY OF AN OFFER LETTER DATED, 14 APRIL 2009, AIMS
PROPOSED TO EGI THAT IN EXCHANGE FOR EGI UNDERTAKING TO ADOPT CERTAIN
OPERATIONAL STRATEGIES IN THE DEVELOPMENT OF ITS GOLD PROJECTS AND LISTING OF
THE EASTERN GOLDFIELDS GROUP ON AN ACCEPTABLE STOCK EXCHANGE, AIMS WOULD:

 

Page 1

--------------------------------------------------------------------------------

 

Restated Convertible Loan and Option Agreement 


2.5.1                PROVIDE TECHNICAL AND CORPORATE ASSISTANCE TO EGSA IN
RELATION TO REALISING CERTAIN STRATEGIES AND OBJECTIVES OF EGSA;


2.5.2                ADVANCE ADDITIONAL LOAN FUNDING TO EGSA IN SUCH AMOUNT AS
WOULD ENABLE IT TO REPAY THE OUTSTANDING AMOUNT UNDER THE INVESTEC LOAN IN FULL,
WHICH LOAN WOULD BE CONVERTIBLE INTO ORDINARY SHARES IN A MEMBER OF THE EASTERN
GOLDFIELDS GROUP, AS THE CASE MAY BE, IMMEDIATELY PRIOR TO THE LISTING OF THE
EASTERN GOLDFIELDS GROUP ON AN ACCEPTABLE STOCK EXCHANGE; AND


2.5.3                ACQUIRE AND EXERCISE AN OPTION FROM EGSA IN TERMS OF WHICH
AIMS WOULD BE ENTITLED TO SUBSCRIBE FOR 10% (TEN PERCENT) OF THE ISSUED SHARE
CAPITAL OF EGSA.


2.6                  EGSA AND EGI HAVE ACCEPTED THE PROPOSAL PUT FORWARD BY AIMS
IN ITS LETTER REFERRED TO IN CLAUSE 2.5 AND THE PARTIES NOW WISH TO ENTER INTO
THIS AGREEMENT TO RECORD, AMONGST OTHER THINGS, THE DEFINITIVE TERMS AND
CONDITIONS ON WHICH THE PARTIES WILL ACHIEVE THE RELEVANT OBJECTIVES REFERRED TO
IN CLAUSE 2.5 AS WELL AS VARIOUS OTHER MATTERS ANCILLARY TO THOSE OBJECTIVES.


3.                       DEFINITIONS


3.1                    IN THIS AGREEMENT AND THE RECITALS, UNLESS THE CONTEXT
INDICATES OTHERWISE, THE WORDS AND EXPRESSIONS BELOW SHALL HAVE THE FOLLOWING
MEANINGS:


3.1.1       

Acceptable Stock Exchange

means either AIM or the ASX, or such other stock exchange in respect of which
AIMS has provided its written consent, which consent shall not be unreasonably
withheld or delayed;


3.1.2       

Additional Loan Facility

means the loan facility to be made available by AIMS to EGSA pursuant to clause
6;


3.1.3       

Additional Loan Facility Amount

means an amount equal to all amounts outstanding under the Investec Loan
Agreement, subject to a maximum amount of R93 000 000 (ninety three million
Rand);


3.1.4       

Affiliate

means, with respect to AIMS, any other person that controls or is controlled by
or is under common control with AIMS;


3.1.5       

Agreement

means this restated convertible loan and option agreement;


3.1.6       

AIM

means the Alternative Investment Market, being a division of the London Stock
Exchange;


3.1.7       

ASX

means the Australian Stock Exchange;


3.1.8       

Business Day

means any day other than a Saturday, Sunday or public holiday in the RSA, within
the meaning of the Public Holidays Act, 1994 (South Africa );


3.1.9       

Companies Act

means the Companies Act, 1973  (South Africa );


3.1.10   

Completion Date

means the date on which all of the Suspensive Conditions are fulfilled or
waived, as the case may be;


3.1.11   

Conversion Date

means the earlier of:

(a)          such Business Day as AIMS may determine by way of notice in writing
to EGSA (provided that AIMS has given EGSA sufficient notice to secure such
regulatory consents as may be necessary in relation to such conversion pursuant
to clause 8.2); or

(b)         the date on which the Listing is approved by the listing authority
of the stock exchange concerned;


3.1.12   

Conversion Shares

means such number of shares in the Issuer as will, after their issue, equal 40%
(forty percent) of the entire issued share capital of the Issuer;


3.1.13   

Convertible Loan Agreement

the Convertible Loan Agreement entered into between EGSA, AIMS and the Phoenix
Gold Fund on 31 March 2008, as amended by way of letter agreement, dated 27
March 2009, as more fully described in clause 2.1;


3.1.14   

Eastern Goldfields Group

means some or all of EGI and its subsidiaries and shall include any new entity
that may be incorporated for the purpose of the Listing;


3.1.15   

Initial Loan

the amount of R 32,000,000 (thirty two million Rand) advanced by AIMS and the
Phoenix Gold Fund to EGSA pursuant to the Convertible Loan Agreement, the amount
of which (as at the Signature Date) is reflected in clause 5.1;


3.1.16   

Interest Rate

means the publicly quoted prime overdraft rate from time to time of The Standard
Bank of South Africa Limited, evidenced by a certificate of any manager of that
institution whose designation it shall not be necessary to prove and whose
determination shall constitute prima facie evidence of that rate;


3.1.17   

Investec

means Investec Bank Limited, a limited liability company duly registered and
incorporated in accordance with the company laws of the RSA under registration
number 1969/004763/06);


3.1.18   

Investec Loan

means the loan in the amount of R80 000 000 (eighty million Rand) advanced by
Investec to EGSA in terms of the Investec Loan Agreement;


3.1.19   

Investec Loan Agreement

means the Loan Agreement pursuant to which the Investec Loan was advanced to
EGSA, which agreement was entered into between Investec and EGSA on 30 May 2008
and was amended by the First Amending Agreement to the Loan Agreement, entered
into between Investec and EGSA on 28 November 2008;


3.1.20   

Issuer

means either:

(a)          EGSA; or

(b)         subject to written agreement between EGSA and AIMS (both Parties
being required to act reasonably and in good faith), such other member of the
Eastern Goldfields Group as may currently exist or may be utilised for the
purposes of the Listing;


3.1.21   

JSE

means JSE Limited, a company duly registered and incorporated with limited
liability under the company laws of the RSA with registration number
2005/022939/06, licensed as an exchange in terms of the Securities Services Act,
2004 (South Africa);


3.1.22   

Listing

means the listing of the Eastern Goldfields Group on an Acceptable Stock
Exchange;


3.1.23   

Listing Date

means the date on which the Eastern Goldfields Group is admitted to trading on
an Acceptable Stock Exchange;


3.1.24   

Loan

means the aggregate of the outstanding amount of the Initial Loan (plus accrued
interest) and the outstanding amount of the Additional Loan;


3.1.25   

Option

means the option granted by EGSA to AIMS pursuant to clause 11;


3.1.26   

Option Fee

means an amount of US$1 300 000 (one million three hundred thousand United
States Dollars) payable by AIMS to EGSA in consideration for the Option pursuant
to clause 11.2;


3.1.27   

Option Shares

means such number of shares in the Issuer as will, after their issue, equal 10%
(ten percent) of the entire issued share capital of the Issuer;


3.1.28   

Parties

means the parties to this Agreement set out in clause 1 and their permitted
assignees and successors-in-title, or any one of them as the context may
require;


3.1.29   

Phoenix Gold Fund

means the Phoenix Gold Fund, a fund domiciled in the British Virgin Islands and
administered in Hong Kong by HSBC Institutional Trust Services (Asia) Limited;


3.1.30   

R or Rand

means Rand, the lawful currency of the RSA;


3.1.31   

RSA

means the Republic of South Africa;


3.1.32   

Signature Date

means the date on which the last Party signs this Agreement;


3.1.33   

Subscription Price

means an amount of US$3 700 000 (three million seven hundred thousand United
States Dollars) payable by AIMS to EGSA in the event that AIMS elects (or is
deemed to have elected) to exercise the Option;


3.1.34   

Suspensive Conditions

means the suspensive conditions set out in clause 4.1; and


3.1.35   

US$

means United States Dollars, being the lawful currency of the United States.


PAGE 4

--------------------------------------------------------------------------------

Restated Convertible Loan and Option Agreement 

 


 


3.2                    WHERE ANY TERM IS DEFINED WITHIN THE CONTEXT OF ANY
PARTICULAR CLAUSE IN THIS AGREEMENT, THE TERM SO DEFINED, UNLESS IT IS CLEAR
FROM THE CLAUSE IN QUESTION THAT THE TERM SO DEFINED HAS LIMITED APPLICATION TO
THE RELEVANT CLAUSE, SHALL BEAR THE MEANING ASCRIBED TO IT FOR ALL PURPOSES IN
TERMS OF THIS AGREEMENT, NOTWITHSTANDING THAT THAT TERM HAS NOT BEEN DEFINED IN
THIS DEFINITIONS CLAUSE.


3.3                    THIS AGREEMENT SHALL BE INTERPRETED IN ACCORDANCE WITH
THE FOLLOWING PRINCIPLES:


3.3.1            A REFERENCE TO A “PERSON” INCLUDES A REFERENCE TO AN
INDIVIDUAL, PARTNERSHIP, COMPANY, CLOSE CORPORATION, OTHER BODY CORPORATE, A
TRUST, AN UNINCORPORATED ASSOCIATION OR A JOINT VENTURE AND THAT PERSON’S LEGAL
REPRESENTATIVES, SUCCESSORS AND PERMITTED ASSIGNS;


3.3.2                WORDS IMPORTING THE MASCULINE SHALL INCLUDE A REFERENCE TO
THE FEMININE AND VICE VERSA;


3.3.3                WORDS IMPORTING THE SINGULAR SHALL INCLUDE A REFERENCE TO
THE PLURAL AND VICE VERSA;


3.3.4                REFERENCE TO A DOCUMENT INCLUDES AN AMENDMENT OR SUPPLEMENT
TO, OR REPLACEMENT OR NOVATION OF THAT DOCUMENT;


3.3.5                ANY REFERENCE IN THIS AGREEMENT TO LEGISLATION OR A STATUTE
SHALL BE A REFERENCE TO SUCH LEGISLATION OR STATUTE AS AT THE SIGNATURE DATE AND
AS AMENDED, VARIED OR RE-ENACTED FROM TIME TO TIME;


3.3.6                THE HEADINGS APPEARING IN THIS AGREEMENT ARE FOR REFERENCE
PURPOSES ONLY AND SHALL NOT AFFECT THE INTERPRETATION HEREOF;


3.3.7                WHERE NUMERICAL FIGURES ARE REFERRED TO IN NUMERALS AND
WORDS, IF THERE IS ANY CONFLICT BETWEEN THE TWO, THE WORDS SHALL PREVAIL;


3.3.8                IF ANY PROVISION IS A DEFINITION AND IS A SUBSTANTIVE
PROVISION CONFERRING RIGHTS OR IMPOSING OBLIGATIONS ON ANY PARTY,
NOTWITHSTANDING THAT IT IS ONLY IN THE DEFINITION (OR SUCH OTHER CLAUSE), EFFECT
SHALL BE GIVEN TO IT AS IF IT WERE A SUBSTANTIVE PROVISION IN THE BODY OF THIS
AGREEMENT;


3.3.9                IN THE EVENT THAT THE DAY FOR PERFORMANCE OF ANY OBLIGATION
TO BE PERFORMED IN TERMS OF THIS AGREEMENT SHOULD FALL ON A DAY WHICH IS NOT A
BUSINESS DAY, THE RELEVANT DAY FOR PERFORMANCE SHALL BE THE IMMEDIATELY
SUCCEEDING BUSINESS DAY;


3.3.10              WHERE ANY NUMBER OF DAYS IS PRESCRIBED IN THIS AGREEMENT,
THAT NUMBER SHALL BE DETERMINED INCLUSIVELY OF THE FIRST AND EXCLUSIVELY OF THE
LAST DAY, UNLESS THE LAST DAY FALLS ON A DAY WHICH IS NOT A BUSINESS DAY, IN
WHICH CASE THE LAST DAY SHALL BE THE IMMEDIATELY SUCCEEDING BUSINESS DAY;


3.3.11               THE TERMS “HOLDING COMPANY” AND “SUBSIDIARY” BEAR THE SAME
MEANING GIVEN TO THOSE TERMS IN THE COMPANIES ACT;


3.3.12               THE USE OF THE WORD "INCLUDING" FOLLOWED BY SPECIFIC
EXAMPLES SHALL NOT BE CONSTRUED AS LIMITING THE MEANING OF THE GENERAL WORDING
PRECEDING IT AND THE EIUSDEM GENERIS RULE SHALL NOT BE APPLIED IN THE
INTERPRETATION OF SUCH GENERAL WORDING OR SUCH SPECIFIC EXAMPLES;

 

Page 5

--------------------------------------------------------------------------------

Restated Convertible Loan and Option Agreement 

 


3.3.13               THE EXPIRATION OR TERMINATION OF THIS AGREEMENT SHALL NOT
AFFECT SUCH OF THE PROVISIONS OF THIS AGREEMENT AS EXPRESSLY PROVIDE THAT THEY
WILL OPERATE AFTER ANY SUCH EXPIRATION OR TERMINATION OR WHICH OF NECESSITY MUST
CONTINUE TO HAVE EFFECT AFTER SUCH EXPIRATION OR TERMINATION, NOTWITHSTANDING
THAT THE CLAUSES THEMSELVES DO NOT EXPRESSLY PROVIDE FOR THIS;


3.3.14               UNLESS EXPRESSLY OTHERWISE STATED, NO PROVISION OF THIS
AGREEMENT SHALL CONSTITUTE A STIPULATION FOR THE BENEFIT OF ANY PERSON
(STIPULATIO ALTERI) WHO IS NOT A PARTY TO THIS AGREEMENT; AND


3.3.15               THE TERMS OF THIS AGREEMENT HAVING BEEN NEGOTIATED, THE
RULE OF CONSTRUCTION THAT, IN THE EVENT OF AMBIGUITY, THE AGREEMENT SHALL BE
INTERPRETED AGAINST THE PARTY RESPONSIBLE FOR THE DRAFTING THEREOF, SHALL NOT
APPLY IN THE INTERPRETATION OF THIS AGREEMENT.


4.                       SUSPENSIVE CONDITIONS


4.1                  THIS AGREEMENT (OTHER THAN THE RIGHTS AND OBLIGATIONS OF
THE PARTIES CONTAINED IN THIS CLAUSE 4 AND CLAUSES 1, 2, 3, AND CLAUSES 13 TO 18
(INCLUSIVE) WHICH SHALL COMMENCE WITH EFFECT FROM THE SIGNATURE DATE) IS SUBJECT
TO AND CONDITIONAL UPON THE FULFILMENT OF THE FOLLOWING SUSPENSIVE CONDITIONS:


4.1.1                THAT THE DIRECTORS OF EGI RESOLVE TO INVESTIGATE AND, IF
CONSIDERED FEASIBLE AND IN THE INTERESTS OF EGI, UNDERTAKE THE LISTING, WHICH
RESOLUTION SHALL BE EVIDENCED BY WAY OF A CERTIFIED COPY OF AN EXTRACT OF THE
RELEVANT MINUTE(S) OF A MEETING OF THE BOARD OF DIRECTORS OF EGI REFLECTING THE
ADOPTION OF THE RELEVANT RESOLUTION;


4.1.2                THAT EGI HAS OBTAINED SUCH SHAREHOLDER CONSENTS AS MAY BE
NECESSARY TO ENSURE THAT AIMS SHALL NOT BE REQUIRED TO MAKE AN OFFER TO ANY
OTHER SHAREHOLDER AND/OR INTEREST HOLDER IN EGI DIRECTLY AS A RESULT OF THE
CONVERSION REFERRED TO IN CLAUSE 8.1;


4.1.3                INVESTEC HAS UNDERTAKEN IN WRITING TO WAIVE ITS RIGHT OF
FIRST REFUSAL TO PROVIDE ADDITIONAL FUNDING TO EGSA PURSUANT TO CLAUSE 10.1 OF
THE INVESTEC LOAN AGREEMENT ON RECEIPT OF THE FUNDS ADVANCED UNDER THE
ADDITIONAL LOAN FACILITY IN TERMS OF CLAUSE 6.4 OF THIS AGREEMENT AND OTHERWISE
HAS PROVIDED ITS CONSENT, IF AND TO THE EXTENT THAT IT MAY BE NECESSARY, IN
WRITING TO THE CONCLUSION BY EGSA OF THIS AGREEMENT; AND


4.1.4                EGSA OBTAINS SUCH APPROVAL AS MAY BE NECESSARY FROM THE
EXCHANGE CONTROL DEPARTMENT OF THE SOUTH AFRICAN RESERVE BANK FOR THE
TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT.


4.2                   THE SUSPENSIVE CONDITION EXPRESSED IN:


4.2.1                CLAUSE 4.1.1 AND 4.1.2 IS STIPULATED FOR THE BENEFIT OF
AIMS AND MAY BE WAIVED IN WHOLE OR IN PART BY AIMS IN ITS SOLE AND ABSOLUTE
DISCRETION ON THE GIVING OF WRITTEN NOTICE TO THAT EFFECT TO EGSA;

 

Page 6

--------------------------------------------------------------------------------

 

Restated Convertible Loan and Option Agreement 

 


4.2.2               CLAUSE 4.1.3 IS STIPULATED FOR THE BENEFIT OF BOTH AIMS AND
EGSA AND MAY BE WAIVED IN WHOLE OR IN PART BY AGREEMENT IN WRITING BETWEEN THEM;
AND


4.2.3               CLAUSE 4.1.4 MAY NOT BE WAIVED.


4.3                 IF THE SUSPENSIVE CONDITIONS REMAIN UNFULFILLED BY 15 MAY
2009, OR SUCH LATER DATE AS THE PARTIES MAY AGREE UPON IN WRITING PRIOR TO THAT
DATE, OR HAS NOT BEEN WAIVED IN TERMS OF CLAUSE 4.2, THEN ANY PARTY MAY
TERMINATE THIS AGREEMENT (IN RELATION TO THOSE CLAUSES REFERRED TO IN CLAUSE
4.1) BY NOTICE IN WRITING TO THE OTHER PARTIES AND THE REMAINING TERMS OF THIS
AGREEMENT SHALL NOT COME INTO FORCE OR EFFECT. IN SUCH EVENT, THE PARTIES SHALL
BE RESTORED AS NEARLY AS POSSIBLE TO THE POSITIONS IN WHICH THEY WOULD HAVE BEEN
HAD THIS AGREEMENT NOT BEEN ENTERED INTO AND NO PARTY SHALL HAVE ANY CLAIM
AGAINST ANY OTHER PARTY BY VIRTUE OF THE PROVISIONS OF THIS AGREEMENT.


5.                       CANCELLATION AND SUBSTITUTION OF CONVERTIBLE LOAN
AGREEMENT


5.1                 THE PARTIES ACKNOWLEDGE THAT:


5.1.1               THE CAPITAL AMOUNT OF THE INITIAL LOAN IS R 32,000,000
(THIRTY TWO MILLION RAND); AND


5.1.2               THE INTEREST ACCRUED ON THE INITIAL LOAN AS AT 30 APRIL 2009
IS R5,633,184 (FIVE MILLION SIX HUNDRED AND THIRTY THREE THOUSAND ONE HUNDRED
AND EIGHTY FOUR RAND).


5.2                  WITH EFFECT FROM THE COMPLETION DATE, THE PARTIES HEREBY
AGREE THAT THE CONVERTIBLE LOAN AGREEMENT:


5.2.1               SHALL BE CANCELLED IN FAVOUR OF THIS AGREEMENT; AND


5.2.2               SHALL BE TERMINATED AND BE OF NO FURTHER FORCE OR EFFECT,
AND, ACCORDINGLY, ALL OF THE PARTIES RIGHTS AND OBLIGATIONS ARISING FROM THE
CONVERTIBLE LOAN AGREEMENT SHALL BE AS SET OUT IN THIS AGREEMENT.


6.                       ADDITIONAL LOAN FACILITY


6.1                   WITH EFFECT FROM THE COMPLETION DATE, AIMS HEREBY AGREES
TO GRANT THE ADDITIONAL LOAN FACILITY TO EGSA ON THE TERMS AND SUBJECT TO THE
CONDITIONS CONTAINED IN THIS AGREEMENT.


6.2                   AIMS SHALL NOT AT ANY TIME BE OBLIGED TO LEND OR ADVANCE
TO EGSA AN AMOUNT GREATER THAN THE ADDITIONAL LOAN FACILITY AMOUNT.


6.3                   THE ADDITIONAL LOAN FACILITY MAY BE DRAWN DOWN BY EGSA IN
ONE DRAWING BY WAY OF PROVIDING NOT LESS THAN 5 (FIVE) DAYS WRITTEN NOTICE TO
AIMS (DRAWDOWN NOTICE), WHICH NOTICE MAY BE GIVEN DURING THE PERIOD COMMENCING
ON THE COMPLETION DATE AND ENDING ON 29 MAY 2009 AND AT NO TIME THEREAFTER.


6.4                   UPON RECEIPT OF THE DRAWDOWN NOTICE, AIMS SHALL BE OBLIGED
TO ADVANCE SUCH FUNDS ON SUCH DATE AS SHALL BE STIPULATED IN THE DRAWDOWN NOTICE
INTO THE FOLLOWING BANK ACCOUNT:

 

Page 7

--------------------------------------------------------------------------------

Restated Convertible Loan and Option Agreement 

 

Account Holder:  Investec Bank Limited

Bank:  Investec Bank Limited

Account Number:  300 000 31993

Branch:  Grayston Drive

Branch Code:  580105 


6.5                  THE ADDITIONAL LOAN FACILITY SHALL BE USED BY EGSA
EXCLUSIVELY FOR THE PURPOSE OF REPAYING ALL AMOUNTS OUTSTANDING UNDER THE
INVESTEC LOAN AGREEMENT PURSUANT TO CLAUSE 9 OF THE INVESTEC LOAN AGREEMENT AND
THE ADDITIONAL LOAN FACILITY SHALL NOT BE USED FOR ANY OTHER PURPOSE WITHOUT THE
PRIOR WRITTEN CONSENT OF AIMS.


6.6                  EGSA SHALL, ON RECEIPT BY INVESTEC ON ITS BEHALF OF THE
FUNDS ADVANCED BY AIMS UNDER THE ADDITIONAL LOAN FACILITY PURSUANT TO CLAUSE
6.4, TAKE ALL SUCH STEPS AS MAY BE NECESSARY TO IMMEDIATELY REPAY ALL AMOUNTS
OUTSTANDING UNDER THE INVESTEC LOAN AGREEMENT AND TO CANCEL THE SECURITY GIVEN
BY OR ON BEHALF OF EGSA TO INVESTEC, INCLUDING THE BORROWER’S CESSION, THE
EASTERN GOLDFIELDS CESSION AND THE GUARANTEE (AS THOSE TERMS ARE DEFINED IN THE
INVESTEC LOAN AGREEMENT).


7.                       INTEREST


7.1                  THE BALANCE OUTSTANDING OF THE INITIAL LOAN FROM TIME TO
TIME SHALL BEAR INTEREST AT THE INTEREST RATE WITH EFFECT FROM THE COMPLETION
DATE TO THE DATE THAT THE LOAN HAS BEEN REPAID IN FULL.


7.2                  INTEREST ACCRUED UNDER THE LOAN AND REPAYABLE (OR
CONVERTIBLE) BY EGSA (OR THE ISSUER) ON THE TERMS SET OUT IN THIS AGREEMENT
SHALL INCLUDE:


7.2.1               THE AMOUNT REFERRED TO IN CLAUSE 5.1.2; AND


7.2.2               THE INTEREST ACCRUED ON THE INITIAL LOAN UNDER THE
CONVERTIBLE LOAN AGREEMENT FROM THE DATE REFERRED TO IN CLAUSE 5.1.2 UP TO (BUT
NOT INCLUDING) THE COMPLETION DATE. 


7.3                  FOR THE SAKE OF CERTAINTY, THE PARTIES ACKNOWLEDGE AND
AGREE THAT INTEREST SHALL NOT ACCRUE ON THE OUTSTANDING AMOUNT OF THE ADDITIONAL
LOAN FACILITY.


8.                       CONVERSION OF LOAN


8.1                  THE OUTSTANDING AMOUNT OF THE LOAN (PLUS ALL ACCRUED
INTEREST THEREON) SHALL BE CONVERTED INTO THE CONVERSION SHARES ON THE
CONVERSION DATE, SUBJECT TO THE TERMS AND CONDITIONS SET OUT IN THIS CLAUSE 8.


8.2              THE CONVERSION OF THE LOAN (PLUS ALL ACCRUED INTEREST THEREON)
PURSUANT TO CLAUSE 8.1 SHALL BE SUBJECT TO EGI HAVING OBTAINED (EGI BEING
OBLIGED TO SO OBTAIN) ALL SUCH REGULATORY APPROVALS AS MAY BE NECESSARY TO
PERMIT THE IMPLEMENTATION OF THE CONVERSION REFERRED TO IN CLAUSE 8.1.


8.3                  THE CONVERSION SHARES ISSUED TO AIMS (OR ITS AFFILIATES) IN
TERMS OF CLAUSE 8.1 SHALL BE ORDINARY SHARES, RANKING PARI PASSU WITH ALL OTHER
ORDINARY ISSUED SHARES IN THE ISSUED SHARE CAPITAL OF THE ISSUER.

 

Page 8

--------------------------------------------------------------------------------

 

Restated Convertible Loan and Option Agreement 

 


8.4                    UPON THE ALLOTMENT AND ISSUE OF THE CONVERSION SHARES TO
AIMS (OR ITS AFFILIATES) IN ACCORDANCE WITH CLAUSE 8.1 AND 8.3:


8.4.1                 EGI AND EGSA SHALL CAUSE THE ISSUER TO:

8.4.1.1              REGISTER AIMS (OR ITS AFFILIATES) IN ITS REGISTER OF
MEMBERS;

8.4.1.2              ISSUE AND ALLOT THE CONVERSION SHARES FULLY PAID TO AIMS
(OR ITS AFFILIATES);

8.4.1.3              DELIVER THE SHARE CERTIFICATE IN RELATION TO THE CONVERSION
SHARES (OR, IF UNCERTIFICATED, SUCH OTHER PROOF OF OWNERSHIP AS MAY BE
CUSTOMARILY ISSUED TO SHAREHOLDERS OF THE ISSUER) TO AIMS (OR ITS AFFILIATES);


8.4.2                 EGSA SHALL BE DEEMED TO HAVE REPAID THE LOAN (PLUS ACCRUED
INTEREST THEREON) IN FULL AND AIMS SHALL HAVE NO FURTHER CLAIMS AGAINST EGSA IN
RELATION TO THE LOAN; AND


8.4.3                 THE ISSUER WILL BE LIABLE TO PAY THE COSTS OF ALLOTTING
AND ISSUING THE CONVERSION SHARES.


9.                       ISSUE OF ADDITIONAL SHARE CAPITAL

For the avoidance of doubt, it is not the Parties’ intention that the Eastern
Goldfields Group shall be precluded from issuing additional shares prior to the
Conversion Shares described in clause 8 or undertaking any other corporate
action that may affect its share capital.  It is possible that the Eastern
Goldfields Group might wish to issue additional ordinary shares in order to
facilitate the acquisition of other assets that may enhance the value of the
Eastern Goldfields Group.  In such circumstances, the Parties agree that they
will revise the percentage of the issued capital of the Issuer envisaged by
clause 8 above to take into account any such changes to the share capital of the
Eastern Goldfields Group. Such a revision will be agreed by the Parties in
writing not less than 30 days prior to the Conversion Date and failing their
agreement, the revision shall be determined by the auditors of the Eastern
Goldfields Group (whose determination shall, in the absence of manifest error,
be final and binding on the Parties).


10.                   FAILURE TO UNDERTAKE THE LISTING


10.1        IN THE EVENT THAT THE EASTERN GOLDFIELDS GROUP SHALL HAVE FAILED TO
CARRY OUT THE LISTING WITHIN 6 (SIX) MONTHS OF THE COMPLETION DATE (PROVIDED
THAT, IF EGSA CAN REASONABLY SHOW TO AIMS AT THE END OF SUCH 6 (SIX) MONTH
PERIOD THAT IT HAS TAKEN ALL REASONABLE AND DILIGENT STEPS TO CARRY OUT THE
LISTING, SUCH PERIOD SHALL BE EXTENDED BY A FURTHER 3 (THREE) MONTHS), OR AN
ACCEPTABLE STOCK EXCHANGE TO WHOM THE LISTING APPLICATION HAS BEEN MADE BY THE
EASTERN GOLDFIELDS GROUP HAS REFUSED THE APPLICATION TO LIST, OR THE LISTING IS
GRANTED SUBJECT TO CONDITIONS THAT ARE NOT ACCEPTABLE TO THE EASTERN GOLDFIELDS
GROUP OR AIMS (IN BOTH CASES, ACTING REASONABLY) (COLLECTIVELY REFERRED TO AS
THE LISTING DEFAULT), THEN AIMS SHALL, WITHIN 30 (THIRTY) DAYS OF THE OCCURRENCE
OF THE LISTING DEFAULT, BY NOTICE IN WRITING (CONTINGENCY NOTICE) TO EGSA HAVE
THE ELECTION TO EITHER:


10.1.1               DEMAND THAT THE LOAN AND ANY AND ALL ACCRUED INTEREST
THEREON BE REPAID IN FULL, PROVIDED THAT, IN THE CIRCUMSTANCES WHERE THE LISTING
DEFAULT IS AS A RESULT OF CIRCUMSTANCES BEYOND THE REASONABLE CONTROL OF THE
EASTERN GOLDFIELDS GROUP, SUCH REPAYMENT SHALL NOT BE REQUIRED TO BE MADE LESS
THAN 120 (ONE HUNDRED AND TWENTY) DAYS AFTER THE DATE OF THE CONTINGENCY NOTICE;
OR

 

Page 9

--------------------------------------------------------------------------------

 

Restated Convertible Loan and Option Agreement 

 


10.1.2             ALLOT AND ISSUE THE CONVERSION SHARES AS DESCRIBED IN CLAUSE
8.


10.2                EGSA SHALL, SUBJECT TO THE PROVISO IN CLAUSE 10.1.1, COMPLY
WITH THE TERMS OF THE CONTINGENCY NOTICE WITHIN 14 (FOURTEEN) DAYS OF RECEIPT
THEREOF.


11.                   OPTION TO SUBSCRIBE


11.1                EGSA HEREBY GRANTS TO AIMS, WHO HEREBY ACCEPTS, AN OPTION TO
SUBSCRIBE FOR THE OPTION SHARES.


11.2                IN CONSIDERATION FOR THE OPTION, AIMS SHALL PAY THE OPTION
FEE TO EGSA WITHIN 5 (FIVE) BUSINESS DAYS OF THE COMPLETION DATE.


11.3                THE OPTION IS SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:


11.3.1             THE OPTION SHALL BE EXERCISABLE AT ANY TIME BETWEEN THE
COMPLETION DATE AND THE LISTING DATE;


11.3.2             THE OPTION SHALL BE EXERCISED (OR BE DEEMED TO HAVE BEEN
EXERCISED) ON THE EARLIER TO OCCUR OF:

11.3.2.1          EGSA UNDERTAKING IN WRITING TO AIMS TO IMPLEMENT THE
OPERATIONAL STRATEGY OF CEASING STOPING OPERATIONS IN FAVOUR OF UNDERTAKING
PRIMARY DEVELOPMENT AND STOPING DEVELOPMENT SUBJECT TO SUCH TERMS AND CONDITIONS
AS EGSA AND AIMS MAY REASONABLY AGREE IN WRITING; OR

11.3.2.2           AIMS PROVIDING WRITTEN NOTICE TO EGSA THAT IT IS EXERCISING
THE OPTION, (REFERRED TO AS THE OPTION DATE);


11.3.3             AIMS WILL PAY THE SUBSCRIPTION PRICE ON THE OPTION DATE TO
EGSA IN CASH AND WITHOUT DEDUCTION OR SET OFF;


11.3.4             ON THE OPTION DATE AND SUBJECT TO RECEIPT BY EGSA OF THE
SUBSCRIPTION PRICE, EGI SHALL PROCURE THAT THE ISSUER SHALL WITHIN 10 BUSINESS
DAYS OF THE OPTION DATE:

11.3.4.1           REGISTER AIMS (OR ITS AFFILIATES) IN THE ISSUER’S REGISTER OF
MEMBERS;

11.3.4.2           ISSUE AND ALLOT THE RELEVANT NUMBER OF OPTION SHARES FULLY
PAID TO AIMS (OR ITS AFFILIATES); AND

11.3.4.3           DELIVER CERTIFICATES (OR, IF UNCERTIFICATED, SUCH OTHER PROOF
OF OWNERSHIP AS MAY BE CUSTOMARILY ISSUED TO SHAREHOLDERS OF THE ISSUER) IN
RESPECT OF THE OPTION SHARES TO AIMS (OR ITS AFFILIATES);


11.3.5              THE OPTION SHARES ARISING PURSUANT TO THIS ISSUE WILL RANK
PARI PASSU IN ALL RESPECTS WITH THE THEN EXISTING ORDINARY SHARES OF THE ISSUER;
AND

 

Page 10

--------------------------------------------------------------------------------

 

Restated Convertible Loan and Option Agreement 

 


11.3.6            THE COSTS AND EXPENSES DIRECTLY RELATED TO ISSUING THE OPTION
SHARES WILL BE BORNE BY THE ISSUER.


11.4               SHOULD AIMS FAIL OR ELECT NOT TO EXERCISE ITS OPTION TO
SUBSCRIBE FOR THE OPTION SHARES WITHIN THE TIME PERIOD SPECIFIED IN CLAUSE
11.3.1, THEN THE OPTION WILL EXPIRE AND NOT BE CAPABLE OF EXERCISE.


12.                   RIGHT OF FIRST REFUSAL ON FUNDING


12.1                DURING THE PERIOD BETWEEN THE COMPLETION DATE AND THE
LISTING DATE, EGI UNDERTAKES THAT THE EASTERN GOLDFIELDS GROUP SHALL NOT OBTAIN
ADDITIONAL FUNDING FROM ANY PERSON OTHER THAN AIMS OR COLLINS STEWART LLC UNLESS
EGI HAS FIRST OFFERED AIMS THE OPPORTUNITY TO PROVIDE THE EASTERN GOLDFIELDS
GROUP WITH ADDITIONAL FUNDING ON NO LESS FAVOURABLE TERMS AND CONDITIONS, BY
GIVING AIMS 30 (THIRTY) DAYS’ WRITTEN NOTICE TO THAT EFFECT, WHICH NOTICE SHALL
INCLUDE SUFFICIENT INFORMATION TO ENABLE AIMS TO CONSIDER SUCH OFFER (FUNDING
OFFER).


12.2                IF AIMS DOES NOT WISH TO PROVIDE THE ADDITIONAL FUNDING TO
THE EASTERN GOLDFIELDS GROUP PURSUANT TO THE FUNDING OFFER ON NO LESS FAVOURABLE
TERMS AND CONDITIONS AS THOSE SET OUT IN THE FUNDING OFFER, EGI MAY CONCLUDE THE
FUNDING ARRANGEMENTS WITH SUCH OTHER FUNDER ON THE SAME OR BETTER TERMS THAN THE
FUNDING OFFER. 


12.3                NOTHING IN THIS CLAUSE 12 SHALL BE INTERPRETED AS IMPOSING
ANY OBLIGATION ON AIMS TO PROVIDE ANY ADDITIONAL FUNDING TO THE EASTERN
GOLDFIELDS GROUP.


13.                   REPRESENTATIONS AND WARRANTIES


13.1                EGI AND EGSA EACH HEREBY REPRESENTS AND WARRANT IN FAVOUR OF
AIMS ON THE SIGNATURE DATE AND UNTIL THE CONVERSION DATE OR THE FINAL DATE OF
SETTLEMENT OF THE LOAN, AS THE CASE MAY BE:


13.1.1             IT IS DULY ESTABLISHED AND EXISTING UNDER THE LAWS OF ITS
RESPECTIVE COUNTRY OF INCORPORATION WITH THE POWER AND AUTHORITY TO ENTER INTO
AND TO EXERCISE ITS RIGHTS AND PERFORMANCE OBLIGATIONS UNDER THIS AGREEMENT;


13.1.2             IT HAS PROCURED THE TAKING OF ALL NECESSARY CORPORATE AND
OTHER ACTION TO AUTHORISE THE EXECUTION OF THIS AGREEMENT;


13.1.3             THIS AGREEMENT IS LEGAL AND BINDING ON AND ENFORCEABLE
AGAINST IT IN ACCORDANCE WITH ITS TERMS; AND


13.1.4             THE PROVISIONS OF THIS AGREEMENT ARE NOT IN MATERIAL CONFLICT
WITH AND WILL NOT CONSTITUTE A BREACH OF THE PROVISIONS OF ANY OTHER AGREEMENT
OR UNDERTAKING WHICH IS BINDING ON IT.


13.2                AIMS HEREBY WARRANTS, REPRESENTS AND ACKNOWLEDGES THAT:


13.2.1             IT IS AN “ACCREDITED INVESTOR”  (AS THAT TERM IS DEFINED IN
THE SECURITIES ACT OF 1933) AND THAT IT IS SOPHISTICATED AND EXPERIENCED IN
MAKING FINANCIAL INVESTMENTS IN SMALL COMPANIES SIMILAR TO THAT OF EGSA AND EGI;

 

Page 11

--------------------------------------------------------------------------------

 

Restated Convertible Loan and Option Agreement 

 


13.2.2               IN CONSIDERING WHETHER AND ON WHAT TERMS TO ADVANCE THE
ADDITIONAL LOAN FACILITY, AIMS CONDUCTED A DUE DILIGENCE REVIEW AND EVALUATION
OF EGSA AND EGI AND THAT SUCH DUE DILIGENCE REVIEW AND EVALUATION ALLOWED AIMS
AND ITS PROFESSIONAL LEGAL AND FINANCIAL ADVISORS TO FULLY EVALUATE THE
CORPORATE AND FINANCIAL AFFAIRS OF EGSA AND EGI WITH UNRESTRICTED ACCESS TO THE
MANAGEMENT AND RECORDS OF EGSA AND EGI, IN PARTICULAR:

13.2.2.1            AIMS HAS HAD FULL AND UNRESTRICTED ACCESS TO THE CORPORATE
AND FINANCIAL BOOKS AND RECORDS OF EGSA AND EGI;

13.2.2.2            THE OFFICERS AND DIRECTORS OF EGSA AND EGI HAVE MADE
THEMSELVES AVAILABLE TO RECEIVE QUESTIONS FROM AIMS REGARDING THE AFFAIRS OF
EGSA AND EGI AND TO PROVIDE ANSWERS TO ALL SUCH QUESTIONS;

13.2.2.3            PRIOR TO ENTERING INTO THIS AGREEMENT, AIMS RECEIVED A COPY
OF THE FOLLOWING:

13.2.2.3.1         EGI’S 2006, 2007, AND 2008 FORM 10-K WITH THE AUDITED
FINANCIAL STATEMENTS OF EGI; AND

13.2.2.3.2         EGI’S FIRST QUARTER 2008, SECOND QUARTER 2008, AND THIRD
QUARTER 2008 FORM 10-Q, SUFFICIENT TO ALLOW AIMS TO MAKE AN INFORMED INVESTMENT
DECISION IN LIGHT OF THE RISKS AND UNCERTAINTIES SET FORTH IN EGI’S 2008 FORM
10-K AS FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION;


13.2.3              THE LOAN AND THE OPTION THAT AIMS IS TO ACQUIRE UNDER THIS
AGREEMENT HAVE NOT BEEN REGISTERED WITH THE U.S. SECURITIES AND EXCHANGE
COMMISSION AND THESE SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN ANY U.S.
SECURITIES MARKET OR WITHIN THE UNITED STATES OR ITS TERRITORIES ABSENT AN
EFFECTIVE REGISTRATION STATEMENT OR AN OPINION OF LEGAL COUNSEL THAT SUCH
REGISTRATION IS NOT NECESSARY.


13.3                AIMS HEREBY FURTHER ACKNOWLEDGES THAT THE WARRANT AGREEMENT
ENTERED INTO BY AND BETWEEN INVESTEC AND EGI ON 5 DECEMBER 2008, IN TERMS OF
WHICH EGI GRANTED INVESTEC OR ITS NOMINEE SUCH WARRANTS TO ACQUIRE 820 000
(EIGHT HUNDRED AND TWENTY THOUSAND) ORDINARY SHARES IN EGI, AT AN EXERCISE PRICE
OF THE LOWER OF USD3.75 (THREE UNITED SATES DOLLARS AND SEVENTY FIVE CENTS) AND
THE PRICE OF THE NEXT EQUITY RAISING, AND AGREES THAT NOTHING CONTAINED IN THIS
AGREEMENT SHALL BE INTERPRETED SO AS TO PREVENT INVESTEC OR ITS NOMINEE FROM
EXERCISING ITS RIGHTS UNDER SUCH WARRANT AGREEMENT. 


13.4                THE PARTIES AGREE THAT THE PROVISIONS OF CLAUSE 13.3
COMPRISES A STIPULATION FOR THE BENEFIT OF INVESTEC, AND THAT INVESTEC MAY AT
ANY TIME ACCEPT SUCH STIPULATION IN ITS FAVOUR.  INVESTEC SHALL HAVE NO
OBLIGATIONS IN TERMS OF AND PURSUANT TO THIS AGREEMENT


14.                   FURTHER ASSISTANCE


14.1                THE PARTIES AGREE THAT THEY WILL CO-OPERATE FULLY TO DO ALL
SUCH FURTHER ACTS AND EXECUTE ANY FURTHER DOCUMENTS AS MAY BE NECESSARY OR
DESIRABLE TO GIVE FULL EFFECT TO THE ARRANGEMENTS CONTEMPLATED BY THIS
AGREEMENT.

 

Page 12

--------------------------------------------------------------------------------

 

Restated Convertible Loan and Option Agreement 

 


14.2                THE PARTIES SHALL AT ALL TIMES DURING THE CONTINUANCE OF
THIS AGREEMENT OBSERVE THE PRINCIPLES OF GOOD FAITH TOWARDS ONE ANOTHER IN THE
PERFORMANCE OF THEIR OBLIGATIONS IN TERMS OF THIS AGREEMENT, WHICH SHALL INCLUDE
THE PARTIES:


14.2.1             AT ALL TIMES DURING THE TERM OF THIS AGREEMENT ACTING
REASONABLY, HONESTLY AND IN GOOD FAITH; AND


14.2.2             PERFORMING THEIR OBLIGATIONS ARISING FROM THIS AGREEMENT
DILIGENTLY AND WITH REASONABLE CARE.


14.3                THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS CLAUSE
14 SHALL BE SUBJECT TO THE PARTIES BEING ENTITLED AT ALL TIMES TO PROTECT AND
ADVANCE THEIR RESPECTIVE POSITIONS IN TERMS OF THIS AGREEMENT.


15.                   BREACH


15.1                SHOULD EITHER EGI OR EGSA:


15.1.1             DEFAULT IN PAYMENT OF ANY AMOUNT/S FALLING DUE UNDER THIS
AGREEMENT AND FAIL TO REMEDY SUCH BREACH WITHIN 14 (FOURTEEN) DAYS OF RECEIPT OF
WRITTEN NOTICE OF SUCH BREACH FROM AIMS; OR


15.1.2             COMMIT ANY ACT OF INSOLVENCY, OR BE LIQUIDATED OR PLACED
UNDER JUDICIAL MANAGEMENT, OR COMPROMISE WITH ANY OF ITS CREDITORS,THEN IN ANY
OF THE AFORESAID EVENTS, AIMS SHALL HAVE THE RIGHT, WITHOUT PREJUDICE TO ANY
OTHER RIGHTS WHICH MAY BE AVAILABLE TO THEM IN TERMS OF THIS AGREEMENT OR LAW:


15.1.3              TO CLAIM IMMEDIATE PAYMENT OF THE FULL AMOUNT OUTSTANDING
TOGETHER WITH ACCRUED INTEREST THEREON AS AT THE DATE OF BREACH; OR


15.1.4              TO CANCEL THIS AGREEMENT.


15.2                SUBJECT TO CLAUSE 15.1, SHOULD ANY PARTY COMMIT A BREACH OF
ANY OF THE PROVISIONS OF THIS AGREEMENT AND FAIL TO REMEDY THAT BREACH WITHIN 14
(FOURTEEN) BUSINESS DAYS AFTER RECEIPT FROM ANY OTHER PARTY OF WRITTEN NOTICE
CALLING UPON IT SO TO DO, THEN THE PARTY AGGRIEVED BY THAT BREACH WILL BE
ENTITLED, IN ADDITION TO AND WITHOUT PREJUDICE TO ANY RIGHT IT MAY HAVE AS A
RESULT OF THAT BREACH, EITHER TO:


15.2.1              ENFORCE SPECIFIC PERFORMANCE OF THE TERMS HEREOF; OR


15.2.2              CANCEL THIS AGREEMENT AND RECOVER SUCH DAMAGES AS IT MAY
HAVE SUSTAINED.


15.3                THE PARTIES’ REMEDIES IN THIS CLAUSE 14 SHALL NOT BE
EXHAUSTIVE AND SHALL BE IN ADDITION AND WITHOUT PREJUDICE TO ANY OTHERS THEY MAY
HAVE UNDER OR IN CONSEQUENCE OF THIS AGREEMENT.


16.                   DOMICILIUM


16.1                THE PARTIES CHOOSE DOMICILIA CITANDI ET EXECUTANDI FOR ALL
PURPOSES OF AND IN CONNECTION WITH THIS AGREEMENT AS FOLLOWS:

 

Page 13

--------------------------------------------------------------------------------

Restated Convertible Loan and Option Agreement 

 


16.1.1                              EGI AND EGSA:

                                       Address:           8 Streak Street,
Nelspruit, South Africa

                                       Fax:                 +27 13 752 6978

           Tel:                  +27 13 753 3046

           Attention:         Mike McChesney


16.1.2                              AIMS:

           Address:          10th Floor, West Wing, Rohas Perkasa, 8 Jalan
Perak, Kuala Lampur, 50450, Malaysia

                                       Fax:                 +603 2381 1770

           Tel:                  +603 2381 1660

           Attention:         D C Watt / HUE See Leng


16.2                EITHER PARTY SHALL BE ENTITLED TO CHANGE ITS DOMICILIUM FROM
TIME TO TIME AND ANY SUCH CHANGE SHALL ONLY BE EFFECTIVE UPON RECEIPT OF NOTICE
IN WRITING BY THE OTHER PARTIES OF SUCH CHANGE.


16.3                ALL NOTICES, DEMANDS, COMMUNICATIONS OR PAYMENTS INTENDED
FOR ANY PARTY SHALL BE MADE OR GIVEN AT SUCH PARTY’S DOMICILIUM FOR THE TIME
BEING.


16.4                A NOTICE SENT BY ONE PARTY TO ANOTHER PARTY SHALL BE DEEMED
TO BE RECEIVED:


16.4.1             ON THE SAME DAY, IF DELIVERED BY HAND;


16.4.2             ON THE SAME DAY OF TRANSMISSION IF SENT BY TELEFAX WITH
RECEIPT RECEIVED CONFIRMING COMPLETION OF TRANSMISSION;


16.4.3             ON THE TENTH DAY AFTER POSTING, IF SENT BY PREPAID REGISTERED
MAIL.


16.5                NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN CONTAINED A
WRITTEN NOTICE OR COMMUNICATION ACTUALLY RECEIVED BY A PARTY SHALL BE AN
ADEQUATE WRITTEN NOTICE OR COMMUNICATION TO IT NOTWITHSTANDING THAT IT WAS NOT
SENT TO OR DELIVERED AT ITS CHOSEN DOMICILIUM CITANDI ET EXECUTANDI.


17.                   ARBITRATION


17.1                IF ANY DISPUTE ARISES BETWEEN THE PARTIES IN CONNECTION WITH
THE INTERPRETATION OR APPLICATION OF THE PROVISIONS OF THIS AGREEMENT, ITS
BREACH OR TERMINATION, OR ANY OTHER MATTER ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT, THAT DISPUTE SHALL, UNLESS RESOLVED AMONGST THE PARTIES, BE
REFERRED TO AND BE DETERMINED UNDER THE AUSPICES OF AND IN TERMS OF THE
COMMERCIAL ARBITRATION RULES OF THE ARBITRATION FOUNDATION OF SOUTHERN AFRICA
("AFSA"), IN JOHANNESBURG. 


17.2                THE PARTIES SHALL AGREE ON THE ARBITRATOR WHO SHALL BE AN
ATTORNEY OR ADVOCATE ON THE PANEL OF ARBITRATORS OF AFSA, PROVIDED THAT, IF
AGREEMENT IS NOT REACHED WITHIN 10 (TEN) DAYS OF ANY PARTY CALLING IN WRITING
FOR SUCH AGREEMENT, THE ARBITRATOR SHALL BE AN ATTORNEY OR ADVOCATE (HAVING AT
LEAST 10 YEARS EXPERIENCE AS SUCH) NOMINATED BY THE REGISTRAR OF AFSA FOR THE
TIME BEING.

 

Page 14

--------------------------------------------------------------------------------

 

Restated Convertible Loan and Option Agreement 

 


17.3                THE PROVISIONS OF THIS CLAUSE 17 WILL NOT PRECLUDE ANY PARTY
FROM ACCESS TO A COMPETENT DIVISION OF THE HIGH COURT OF THE RSA FOR URGENT
AND/OR INTERIM RELIEF PENDING THE OUTCOME OF AN ARBITRATION IN TERMS HEREOF OR
IN RESPECT OF ARBITRATION PROCEEDINGS IN TERMS HEREOF.


18.                   GENERAL


18.1                THIS AGREEMENT, AFTER FULL EXECUTION, ACKNOWLEDGMENT AND
DELIVERY, MEMORIALIZES AND CONSTITUTES THE ENTIRE AGREEMENT AND UNDERSTANDING
BETWEEN THE PARTIES AND, WITHOUT LIMITING OR DETRACTING FROM THE IMPORT OR
EFFECT OF CLAUSE 5, SUPERSEDES AND REPLACES ALL PRIOR NEGOTIATIONS AND
AGREEMENTS OF THE PARTIES, WHETHER WRITTEN OR UNWRITTEN. EACH OF THE PARTIES TO
THIS AGREEMENT ACKNOWLEDGES THAT NO OTHER PARTY, NOR ANY AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS MADE ANY PROMISES, REPRESENTATIONS, OR WARRANTY WHATSOEVER,
EXPRESS OR IMPLIED, WHICH ARE NOT EXPRESSLY CONTAINED IN THIS AGREEMENT.


18.2                NO VARIATION, ALTERATION OR CONSENSUAL CANCELLATION OF THIS
AGREEMENT OR ANY OF THE TERMS THEREOF, SHALL BE OF ANY FORCE OR EFFECT, UNLESS
IN WRITING AND SIGNED BY THE PARTIES HERETO.


18.3                NO WAIVER OR ABANDONMENT BY A PARTY OF ANY OF ITS RIGHTS IN
TERMS OF THIS AGREEMENT SHALL BE BINDING ON THAT PARTY, UNLESS SUCH WAIVER OR
ABANDONMENT IS IN WRITING AND SIGNED BY THE WAIVING PARTY.


18.4                NO INDULGENCE, EXTENSION OF TIME, RELAXATION OR LATITUDE
WHICH ANY PARTY (THE GRANTOR) MAY SHOW, GRANT OR ALLOW TO ANOTHER (THE GRANTEE)
SHALL CONSTITUTE A WAIVER BY THE GRANTOR OF ANY OF THE GRANTOR'S RIGHTS AND THE
GRANTOR SHALL NOT THEREBY BE PREJUDICED OR ESTOPPED FROM EXERCISING ANY OF ITS
RIGHTS AGAINST ANY GRANTEE WHICH MAY HAVE ARISEN IN THE PAST OR WHICH MIGHT
ARISE IN THE FUTURE.


18.5                PRIOR DRAFTS OF THIS AGREEMENT SHALL NOT BE ADMISSIBLE IN
ANY PROCEEDINGS AS EVIDENCE OF ANY MATTER RELATING TO ANY NEGOTIATIONS PRECEDING
THE SIGNATURE OF THIS AGREEMENT.


18.6                THE COMPANY AND AIMS SHALL NOT CEDE ANY OF THEIR RESPECTIVE
RIGHTS NOR DELEGATE ANY OF THEIR RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES.


18.7                THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE DOMESTIC LAWS OF THE RSA AS IF THIS AGREEMENT WERE FULLY
PERFORMED AND ALL OBLIGATIONS RECITED HEREIN WERE UNDERTAKEN SOLELY WITHIN THE
RSA WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE OF
ANY OTHER JURISDICTION THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE RSA. ANY DISPUTE OR CLAIMS MADE UNDER THIS AGREEMENT
OR ANY ATTEMPT TO ENFORCE THE TERMS OF THIS AGREEMENT SHALL BE RESOLVED IN
JOHANNESBURG, RSA.


18.8                EACH OF THE PARTIES HEREBY CONSENTS AND SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE SOUTH GAUTENG HIGH COURT IN THE RSA FOR THE
PURPOSES OF ALL OR ANY LEGAL PROCEEDINGS ARISING FROM OR CONCERNING THIS
AGREEMENT.

 

Page 15

--------------------------------------------------------------------------------

 

Restated Convertible Loan and Option Agreement 

 


18.9                THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS
AND ALL SUCH COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE AND
THE SAME INSTRUMENT.


18.10             EACH PARTY SHALL PAY ITS OWN COSTS OF AND INCIDENTAL TO THE
NEGOTIATION, DRAFTING AND EXECUTION OF THIS AGREEMENT.

 

SIGNED at                                     on
                                                                           2009

 

For and on behalf of

Eastern Goldfields SA (Proprietary) Limited

 

 

 

 

 

Name:        

Capacity:   

who warrants his authority to do so.

 

SIGNED at                                     on
                                                                           2009

 

For and on behalf of

Eastern Goldfields Inc

 

 

 

 

 

Name:        

Capacity:   

who warrants his authority to do so.

 

 

SIGNED at                                     on
                                                                           2009

 

For and on behalf of

Asian Investment Management Services Limited

 

 

 

 

 

Name:        

Capacity:   

who warrants his authority to do so.

 

 

Page 16